IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

GARY and ANN-MARIE CUPPELS,
et al., individually and on behalf of all
others similarly situated, : C.A. No. $18C-06-009 CAK
Plaintiffs,
Vv.
MOUNTAIRE CORPORATION, ef al,
Defendants.
Submitted: October 26, 2020
Decided: | November 16, 2020
MEMORANDUM OPINION AND ORDER
Upon Defendants’ Application for Certification of an Interlocutory Appeal
DENIED
Chase T. Brockstedt, Esquire, Stephen A. Spence, Esquire, Baird Mandalas
Brockstedt, 1413 Savannah Road, Ste. 1, Lewes, Delaware 19958, Attorneys for

Plaintiffs.

Philip C. Federico, Esquire, Brent Ceryes, Esquire, Schochor, Federico and Staton,
P.A., 1211 Paul Street, Baltimore, Maryland 21202, Attorneys for Plaintiffs.

F. Michael Parkowski, Esquire, Michael W. Teichman, Esquire, Elio Battista, Jr.,
Esquire, Parkowski, Guerke & Swayze, P.A., 1105 North Market Street, 19"
Floor, Wilmington, Delaware 19801, Attorneys for Defendants.
Lisa C. McLaughlin, Esquire, Todd L. Goodman, Esquire, John C. Phillips, Jr.,
Esquire, Phillips, Goldman, McLaughlin & Hall, P.A., 1200 North Broom Street,
Wilmington, DE 19806, Attorneys for Defendants.

James R. Wedeking, Esquire, Timothy K. Webster, Esquire, Gordon D. Todd,

Esquire; Erika L. Maley, Esquire; Daniel J. Hay, Esquire, Sidley Austin, LLP,
1501 K Street, N.W. Washington, DC 20005, Attorney for Defendants.

KARSNITZ J.
Cuppels’ and other Plaintiffs’ claims against the Mountaire
defendants (“Defendants”) are likely the most intensely litigated in the Superior
Court in and for Sussex County. This is a case which includes substantial
monetary claims, many plaintiffs and multiple defendants. I have already written
numerous opinions on various issues and will not repeat the history of the case
except as pertinent to resolve the pending motion to certify an interlocutory appeal
to the Delaware Supreme Court.

The Amended Complaint in the case contains claims which are purely
legal and for which Plaintiffs have a constitutional right to trial by jury. It also
contains a claim for punitive damages which Plaintiffs contend is substantial.
Plaintiffs also make claims which sound suspiciously like claims for equitable
relief, an area of Delaware law which is reserved for our Court of Chancery.
Defendants assert Plaintiffs’ counts sounding in nuisance, trespass and unjust
enrichment belong in the Court of Chancery.

Unfortunately, Defendants filed their motion to dismiss on
jurisdictional grounds' after two years of litigation, and after a full trial schedule
including a six week trial had been in place for almost nine months. After full

briefing, I held argument on the motion on September 11, 2020. At the conclusion

 

'A motion filed pursuant to Super. Ct. R. 12(b)(2).

3
of the argument, I orally rendered my decision denying the motion. I did so for the
reasons I articulated.

At the oral argument the parties agreed that the jurisdictionally
challenged claims could be either legal or equitable claims depending upon the
circumstances presented in a particular case. I specifically asked Defendants’
counsel whether the claims presented could be one or the other. The answer was
yes.

The substance of my ruling was not to accept jurisdiction over
equitable claims. I specifically and emphatically stated I would not be
entertaining claims for equitable relief.” But I thought, and still think, the record
needs further development to determine what claims are properly before the Court.
I also said that I would entertain Defendants’ motion to dismiss, subject to transfer
to the Court of Chancery, at a later date. We discussed at oral argument revisiting
the issue at the close of discovery. I incorrectly thought I had put the issue to rest
for the time being.

Defendants did not file either a motion to reargue my decision or an

application to certify an interlocutory appeal. What defendants did do is write to

 

*Plaintiffs asked me to request temporary assignment as a Vice Chancellor to litigate any
equitable claims. I declined.
me seeking clarification that my denial of the jurisdictional motion was without
prejudice and that they could renew it in the future. To me the question was
unnecessary, as it had been specifically addressed and resolved at oral argument.
In any event, I answered by letter of October 6, 2020, in which I reiterated that the
jurisdictional issue could be, and would be, revisited in the future. I also reiterated
that I intended to honor Delaware’s traditional separation of law and equity.

Defendants renewed their motion to dismiss equitable claims on
October 9, 2020. According to Defendants, Plaintiffs have filed expert witness
disclosures which show Plaintiffs’ claims are equitable, requiring dismissal. |
reviewed Defendants’ filing and determined it did not change the landscape of the
case, the equitable legal divide was still muddled, and I denied the motion by
opinion and order dated October 14, 2020. It is that order from which Defendants
now seek certification for interlocutory appeal.

Delaware Supreme Court Rule 42 sets the standards for interlocutory
appeals. I have reviewed applicable standards, and I find as a general matter that
none of the standards are met.?

In my view, Defendants mischaracterized my ruling. I did not

 

°A legitimate argument exists that Defendants’ application is untimely. However, I do
not decide the application on that basis.
“sustain controverted jurisdiction”.* Rather, I deferred ruling on the Jurisdictional

issue until the record is clear in the context of Defendants’ agreement at oral
argument that the record was not clear. Coupled with claims over which I have
jurisdiction, this course of action was both appropriate and in accordance with
applicable law.

Rule 42 has a threshold requirement that an interlocutory order must
decide “ a substantial issue of material importance”.> The order from which
appeal is sought does no such thing. It merely defers resolution until the facts and
law clearly show the correct path.

Defendants point to only two in the list of eight factors which they
say should allow the appeal:

(1) The order sustains controverted jurisdiction.®

(2) Review of the order may serve considerations of justice.’
Neither factor applies. The order does not sustain controverted jurisdiction, it

merely defers the decision. Inerlocutory appeal at this stage would place the entire

 

‘See Supr. Ct. R. 42(b)(iii)(D).
*Supr. Ct. R. 42(b)(i).
°Supr. Ct. R. 42(b)(iii) (D).

’Supr. Ct. R. 42(b)(ii)(H).
schedule in jeopardy and delay resolution of the case. Thus review of the order
does not, in my view, serve the considerations of justice.

Interlocutory appeals are the exception not the norm.* The Rule
directs me to assess if an interlocutory appeal would be the most efficient and just
way to resolve the case. In my view, the opposite is the case. Interlocutory appeal
at this point would significantly delay resolution of legal claims over which I have
jurisdiction. An appeal at this point would not terminate the litigation’ and it
would certainly not serve considerations of justice."

Defendants raise legitimate jurisdictional claims. I have repeatedly
said I will resolve them in due course. Litigation steps in this Court will be
transferrable to any litigation in the Court of Chancery. Nothing will be lost and
no one will be prejudiced. On the other hand, Plaintiffs would suffer serious
prejudice from delay.

To me all of what I have outlined here is apparent and obvious.
Defendants face serious, enormous claims. They have a right to litigate them

fully, and in accordance with law. I have addressed this jurisdictional issue twice

 

*Supr. Ct. R. 42(b)(ii).
°Supr. Ct. R. 42(b)(iii) (G).

Supr. Ct. R. 42(b)(iii)(H).
in the space of two months. I intend to address it again on a full record, a position

I have made clear. Defendants’ actions exhibit a flavor of delay for delay’s sake.

I deny Defendants’ application to certify my order for an interlocutory
appeal.

IT IS SO ORDERED

7
ph —
i —
rm tn
= et
a [oP]
> wd
<< anes,
= ~xo
SC ore
Oo
U
5 =f
~~ “>
= ~
is <.